— Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered November 20, 2002, which denied plaintiffs motion for leave to reargue and/or renew the motion of defendants 81 & 3 of Watertown, Inc. and Bella Vista Group, Inc. for summary judgment dismissing the amended complaint against them and plaintiffs cross motion for leave to amend the amended complaint to add a cause of action.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs for the reasons stated in decision at Supreme Court, Jefferson County, Gilbert, J. Present — Pigott, Jr., P.J., Pine, Wisner and Kehoe, JJ.